Citation Nr: 0313334	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with pulmonary fibrosis, claimed as 
secondary to ionizing radiation exposure.

2.  Entitlement to service connection for basal cell 
carcinoma, claimed as secondary to ionizing radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

In November 1998 the RO denied entitlement to service 
connection for skin cancer, claimed as secondary to ionizing 
radiation exposure, removal of senile keratosis and keratoma, 
emphysema, chronic obstructive pulmonary disease and fibrous 
scars in the lungs.  

The RO denied these issues as not well grounded.  The veteran 
filed a notice of disagreement in May 1999.  The RO issued a 
statement of the case in July 1999.  In July 1999 the veteran 
withdrew his appeal on these issues.  38 C.F.R. § 20.204 
(2002).  

In June 1999 the RO denied entitlement to service connection 
for peptic ulcer disease, postoperative hernia repair and 
valvular heart disease.  The RO denied these issues as not 
well grounded.  The RO notified the veteran of that decision 
by letter dated July 12, 1999; he did not appeal.  38 C.F.R. 
§§ 20.200, 20.203 (2002).  

In April 2001 the RO denied entitlement to service connection 
for peptic ulcer disease, removal of senile keratosis and 
keratoma, postoperative hernia repair and valvular heart 
disease.  The RO notified the veteran of that decision by 
letter dated May 2, 1999; he did not appeal.  38 C.F.R. 
§§ 20.200, 20.203 (2002).  

In October 2001 the Board remanded the case to the RO for 
further development.  In that decision the Board referred the 
issue of service connection for bronchiectasis secondary to 
ionizing radiation exposure to the RO for clarification and 
initial adjudication. 

In February 2003 the representative clarified that the 
veteran was not seeking service connection for 
bronchiectasis, but rather the claim for pulmonary fibrosis.  

In February 2003 the veteran withdrew his appeal on the issue 
of service connection for bullous emphysema, claimed as 
secondary to ionizing radiation exposure.  38 C.F.R. § 20.204 
(2002).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  Chronic obstructive pulmonary disease and pulmonary 
fibrosis were not shown in service, nor was a presumptive 
respiratory disorder shown disabling to a compensable degree 
during the first post-service year, or for many years 
thereafter.

3.  The probative, competent medical evidence shows that the 
veteran's chronic obstructive pulmonary disease and pulmonary 
fibrosis are not causally related to any incident of active 
service to include in-service radiation exposure.  

4.  Basal cell carcinoma was not shown in service, disabling 
to a compensable degree during the first post-service year, 
or for many years thereafter.

5.  The probative, competent medical evidence shows that the 
veteran's basal cell carcinoma is not causally related to any 
incident of active service to include in-service radiation 
exposure.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and pulmonary 
fibrosis, claimed as secondary to radiation exposure, were 
not incurred in or aggravated by active service; nor may a 
presumptive respiratory disorder be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).  

2.  Basal cell carcinoma, claimed as secondary to radiation 
exposure, was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Medical History

The service medical records do not show any complaints, 
manifestations, or diagnosis indicative of basal cell 
carcinoma during the veteran's period of active service.  The 
March 1947 separation medical examination shows the skin and 
the respiratory system were normal.  Chest x-ray examination 
was negative.  

The post-service evidence does not show a diagnosis of basal 
cell carcinoma or malignant tumor, or any manifestation 
thereof, during the initial post-service year.  

The post-service medical evidence shows the veteran was 
diagnosed with findings consistent with chronic obstructive 
pulmonary disease with possible pulmonary arterial 
hypertension during a chest x-ray examination in August 1987.  
The examiner noted that the x-rays were clear of an acute 
infiltrate but were hyperaerated and demonstrated scattered 
fibrotic scars.  

A March 1988 private medical examination report indicates the 
veteran alleged disability secondary to deteriorating 
emphysema.  He reported beginning to experience shortness of 
breath approximately one year earlier.  The examiner noted a 
prior surgical history of skin cancer of the face and hands.  
Based on a review of prior medical records and a physical 
examination the diagnosis was mild-to moderate chronic 
obstructive pulmonary disease.  

A May 1995 statement from a private physician shows he 
consulted the veteran for a persistent keratotic lesion of 
the left hand.  The physician stated this may represent a 
hypertrophic actinic keratosis rather than an early squamous 
cell carcinoma.  The physician treated that lesion and 
multiple other actinic keratoses liquid nitrogen cryotherapy.  
In a June 1995 statement this physician again reported 
treating the veteran with liquid nitrogen cryotherapy for 
multiple actinic keratoses.  

A chest x-ray examination in May 1996 revealed chronic 
obstructive airway disease without active pulmonary 
infiltrate.  The remaining medical findings of record 
document continued chronic obstructive pulmonary disease with 
pulmonary fibrosis.  This includes VA treatment records dated 
from 1999 to 2000.  This also includes an August 2000 
statement from the veteran's treating physician.  This 
physician stated he had been treating the veteran for several 
years for chronic obstructive pulmonary disease with bullous 
emphysema and pulmonary fibrosis.  

The post-service medical evidence of record shows the veteran 
was admitted to a private hospital in January 1998 with an 
admission diagnosis of pneumonia.  Based on the testing 
during that hospitalization, the examiner stated that the 
veteran possibly had fibrosis of the lungs.  During that 
hospitalization a cardiology consultation resulted a 
diagnosis of severe chronic obstructive pulmonary disease.  
During outpatient follow-up examinations beginning later that 
month, the diagnosis was severe chronic obstructive pulmonary 
disease.  In March 1998 the chronic obstructive pulmonary 
disease was improved with medication therapy.  In June 1998 
the physician reported that the veteran had been found to 
have pulmonary fibrosis and he wondered whether it was due to 
radiation exposure from nuclear testing during active 
service.  The diagnosis included chronic obstructive 
pulmonary disease/emphysema and pulmonary fibrosis.  

One month later the diagnosis was severe pulmonary fibrosis 
and chronic obstructive pulmonary disease.  In August 1998 he 
was seen for complaints of skin problems.  Examination 
disclosed hyperkeratotic lesions from the forehead, right ear 
and left arm and the examiner referred him to a dermatologist 
for removal.  In September 1998 the diagnosis was chronic 
obstructive pulmonary disease, emphysema and pulmonary 
fibrosis.  

The veteran was seen in December 1998 for consultation in 
connection with the skin lesions.  He related a 30-year 
history of multiple skin cancers, including the nose, lip and 
left hand.  Examination showed several dozen papules on the 
sun-exposed skin of the face, ears, neck arms and hands.  The 
assessment was florid actinic keratoses, possible basal cell 
carcinoma of the left forehead and temple and a history of 
skin cancer.  A shave biopsy was taken and sent for 
histologic confirmation.  The lesions were treated by liquid 
nitrogen cryotherapy.  The January 1999 biopsy report 
confirmed a diagnosis of basal cell carcinoma of the left 
forehead.  The biopsy from the left temporal scalp revealed 
actinic keratosis.  The assessment was basal cell carcinoma 
of the forehead, which the physician excised at that time.  


Radiation Exposure History

The service personnel records show the veteran served aboard 
the United States Ship (USS) Bowditch (AGS-4) during active 
service.  The evidence includes a copy of a JOINT TASK FORCE 
ONE certificate showing the veteran participated in OPERATION 
CROSSROADS while stationed aboard the USS Bowditch.  

In April 1996 the Defense Nuclear Agency (DNA) (now known as 
the Defense Threat Reduction Agency (DTRA)), responded to the 
veteran's inquiry regarding participation in atmospheric 
nuclear weapons tests during active service.  The DNA stated 
that the Nuclear Test Personnel Review records confirmed he 
was a nuclear test participant during OPERATION CROSSROADS.  

Included was a reconstructed dose estimate for this veteran 
from July 1, 1946 to August 31, 1946.  The total 
reconstructed dose assessment, in rem, was 0.116 gamma.  In 
January 1999 the DTRA provided the veteran the same 
information.  

In February 2000 the RO requested the DTRA to provide a 
radiation dose assessment based on the veteran's 
participation in OPERATION CROSSROADS.  

In April 2000 the DTRA to provide a radiation dose assessment 
based on the veteran's participation in OPERATION CROSSROADS.  
The DTRA included an OPERATION CROSSROADS fact sheet 
published in 1984 by the DTRA.  The fact sheet describes the 
operation as consisting of two denotations in July 1946, a 
high altitude test designated as "Able" and an underwater 
test designated as "Baker."  The assessment contemplated the 
veteran's service aboard the USS Bowditch and his duties as a 
DUKW operator during that time period.  The total 
reconstructed external dose assessment was 0.4 (upper bound 
of 0.6 rem).  The total reconstructed dose assessment to the 
skin of the forehead was 1.5 rem.  

In May 2000, the RO requested the Director of the 
Compensation and Pension (C&P) Service to refer the dose 
estimates for consideration of disability due to radiation 
exposure.  In June 2000, the Director of the C&P Service 
requested a medical opinion from the Under Secretary for 
Health as to whether the veteran's basal cell carcinoma of 
the skin was due to radiation exposure during active service.  

By memorandum dated June 5, 2002, the Chief of VA's Public 
Health and Environmental Hazards Office, who is a physician, 
issued a medical opinion based upon all the evidence.  She 
cited the ionizing radiation dose estimates for this veteran 
that were issued by the DTRA.  She also cited supporting 
medical literature.

The physician reported that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  The physician also reported that excess 
numbers of basal cell cancers also have been reported in skin 
which received estimated doses of 9-12 rads in margins of 
irradiated areas.  The physician concluded that "in our 
opinion it is unlikely that the veteran's basal cell skin 
cancer can be attributed to exposure to ionizing radiation in 
service."  

In June 2000 the Director of the C&P Service notified the RO 
of the findings and conclusions of the Chief, Public Health 
and Environmental Hazards Office.  The Director concluded 
that "[a]s a result of the opinion, and following review of 
the evidence in its entirely, it is our opinion that there is 
no reasonable possibility that the veteran's disability was 
the result of such exposure."  

At a personal hearing the veteran testified regarding his 
radiation exposure during participation in OPERATION 
CROSSROADS.  Transcript, (Sept. 2000).  He testified that he 
was exposed to radiation from a third nuclear test 
("CHARLIE"), which was conducted at sea level.  He 
testified that he was about four miles from the detonation.  
He testified this detonation occurred approximately six days 
after "Baker," but the government denied this test because it 
is an embarrassment.  The veteran testified that his claimed 
disabilities are the result of his radiation exposure during 
his participation in OPERATION CROSSROADS.  

In February 2001, the veteran submitted a copy of a one-page, 
undated OPERATION CROSSROADS Fact Sheet, which is made to 
appear to have been published by the DTRA.  The Fact Sheet 
includes information regarding a third detonation, a sea-
level detonation designated as "CHARLIE."  This Fact Sheet 
specifically refers to the USS Bowditch during this purported 
third detonation.  It states that the USS Bowditch "was late 
to leave the Lagoon and was 4 miles east of the blast and the 
ship became radioactive some of the personal aboard were also 
exposed."  

At a personal hearing the veteran testified regarding his 
duties and his radiation exposure during participation in 
OPERATION CROSSROADS.  Transcript, (April 2002).  He 
testified he was approximately three and one-half miles from 
ground zero at the time of the detonation designated as 
"CHARLIE" and he was on deck at that time.  He testified that 
he began having skin problems in 1950.  He testified he 
definitely incurred a significant number of rems or rads 
during his exposure to cause his basal cell carcinoma.  He 
testified that pulmonary fibrosis has been recognized as a 
presumptive radiogenic disease under 57 Fed. Reg., No. 70, 
12446-12447 (April 10, 1992).  

He testified that none of his treating physicians have 
expressed an opinion that any of the claimed disabilities are 
due to radiation exposure.  The representative indicated that 
the veteran had authored a book regarding OPERATION 
CROSSROADS.  

In October 2002 the Board remanded the case to the RO for 
further development.  The Board requested the RO to verify 
whether OPERATION CROSSROADS included a third detonation 
named "CHARLIE," and if so, perform additional development 
in accordance with 38 C.F.R. § 3.311.  In November 2002 the 
RO requested the DTRA to reconcile the differences between 
the two different OPERATION CROSSROADS Fact Sheets and 
accordingly revise or clarify the earlier dose assessment, if 
necessary.  

In January 2003 the responded that the April 2000 radiation 
dose assessment for the veteran remains current.  The DTRA 
again included a copy of the final Fact Sheet promulgated by 
that agency on OPERATION CROSSROADS.  The DTRA also included 
a copy of the Fact Sheet submitted by the veteran.  The DTRA 
explained that this Fact Sheet is an excerpt from the 
veteran's book, which the veteran had previously provided to 
the DTRA.  The DTRA certified that this was not prepared by 
the DTRA or its predecessor agencies.  

The DTRA certified that there were no atmospheric nuclear 
tests conducted at Rongerik Lagoon.  In support of this fact, 
the DTRA included copies of the official deck log for the USS 
Bowditch for August 3, 1946, which is the alleged day of Shot 
CHARLIE as contained in the Fact Sheet submitted by the 
veteran.  Although OPERATION CROSSROADS was originally 
designed as a three-shot test, Shot CHARLIE was not 
conducted.  Consequently, the veteran was not exposed to any 
radiation other than reported in the prior dose assessment.  
In fact, the DTRA stated that the Fact Sheet submitted by the 
veteran appeared to be a counterfeit copy of the April 1984 
agency-prepared Fact Sheet on OPERATION CROSSROADS, which was 
later updated.  The DTRA again provided an Executive Summary 
from a National Academy of Sciences Report that addresses the 
accuracy of the radiation exposure previously provided.  

The DTRA concluded that the April 2000 radiation dose 
assessment for the veteran remains current.  This assessment 
considered both his potential for external exposure and 
provided a skin dose to the forehead, which was 1.5 rem.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2002).  



Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2002) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In the October 2002 remand decision, the Board notified the 
veteran of the enactment of the VCAA.  In connection with the 
remand directives, the RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal.  
The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him of 
the types of evidence required to substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran responded later in 
October 2002 that all evidence in support of his claim had 
already been submitted and there was no additional evidence.  

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the rating decisions, the statements of the case (SOC), 
and the supplemental statements of the case (SSOC), he has 
been given notice of the requirements of service connection 
as well as service connection based on exposure to ionizing 
radiation.  Moreover, the RO provided the full text of the 
new evidence-development regulation, 38 C.F.R. § 3.159.  The 
RO also provided the veteran with the reasons his claim could 
not be granted based upon the evidence of record.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
38 U.S.C.A. § 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The service medical records were previously obtained.  In the 
October 2002 remand decision, the Board incorrectly indicated 
that the service medical records were not contained in the 
claims folder.  It is evident that all the veteran's service 
medical records are contained in the claims folder.  In any 
event, the veteran does not contend that he had been treated 
for or diagnosed with any of the claimed disabilities during 
active service.  He contends that he first developed these 
disabilities subsequent to his active service.  His argument 
is that ionizing radiation exposure during active service 
caused these disabilities.  The appropriate service 
department has already documented his in-service exposure to 
ionizing radiation.  Consequently, another attempt to obtain 
additional service medical records or alternate source 
records would not assist in substantiating his claim.  

The evidence includes all available post-service VA and 
private medical treatment records dated since 1987.  Again, 
in this case another attempt to obtain additional VA or 
private medical treatment records would not assist in 
substantiating the veteran's claim.  

The evidence already establishes that the veteran has chronic 
obstructive pulmonary disease with pulmonary fibrosis and 
basal cell carcinoma.  The veteran testified that none of his 
treating physicians have expressed an opinion that any of the 
claimed disabilities are due to radiation exposure.  
Transcript, (April 2002).  

Finally, the veteran testified in support of his claim at two 
personal hearings.  He has also submitted other documentary 
evidence in support of his claim.  

With respect to development pursuant to 38 C.F.R. § 3.311, 
the DTRA provided a dose assessment for this veteran in April 
2000.  Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was 
referred to the Under Secretary for Health and the Under 
Secretary for Benefits for consideration of the claim.  The 
record contains the Under Secretary for Health's and Under 
Secretary for Benefits' findings.  

The Board further finds that the Under Secretary for Benefits 
provided a complete rationale for his conclusion, concurring 
with the Under Secretary for Health's finding that there was 
no reasonable possibility that the veteran's disability is 
related to in-service radiation exposure.  In June 2000, the 
Under Secretary for Benefits made it clear that the evidence 
had been reviewed in its entirety, and specifically took note 
of the various instances of radiation exposure in the record; 
the Under Secretary is not required to specifically refer to 
the factors listed in 38 C.F.R. § 3.311(e) in making that 
determination.  See Hilkert v. West, 12 Vet. App. 145, 149-
150 (1999).  

In addition to reviewing the record, the Under Secretary for 
Benefits also specifically noted the Under Secretary for 
Health's medical opinion and the evidence used by the Under 
Secretary for Health in reaching the opinion, through the 
Chief of VA's Public Health and Environmental Hazards Office.  
Therefore, the Board finds that the Under Secretary for 
Benefits' rationale is complete, and a remand to obtain 
another opinion from the Under Secretary for Benefits is not 
necessary.  See Stone v. Gober, 14 Vet. App. 116, 120 (2000).  

Thus, the Board finds that there is ample medical evidence on 
file upon which a determination can be made at this time.  
Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 
2002).  

Finally, the evidence shows that the RO considered the 
veteran's claim under the provisions of the VCAA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  


Chronic Obstructive Pulmonary Disease With Pulmonary Fibrosis

The Board first notes that the veteran is not entitled to 
presumptive service connection based upon 38 C.F.R. 
§ 3.309(a) or (d).  Chronic obstructive pulmonary disease 
with pulmonary fibrosis is not a presumptive disease under 
section 3.309(a).  However, even if his chronic obstructive 
pulmonary disease with pulmonary fibrosis is considered a 
presumptive disease under section 3.309(a), such disorder was 
not diagnosed, and did not otherwise become manifest, within 
one year after discharge.  

The veteran does not contend that he had manifested or had 
been diagnosed with chronic obstructive pulmonary disease 
with pulmonary fibrosis during active service or during the 
initial post-service year.  It is not disputed that the 
veteran was diagnosed with this disability more than one year 
after separation from service.  

The medical evidence of record first shows the veteran was 
diagnosed with findings consistent with chronic obstructive 
pulmonary disease with possible pulmonary arterial 
hypertension during a chest x-ray examination in August 1987.  
The remaining medical evidence of record shows follow-up 
diagnoses of chronic obstructive pulmonary disease with 
pulmonary fibrosis.  

Second, in order to be entitled to presumptive service 
connection under 38 C.F.R. § 3.309(d), the veteran must have 
been diagnosed with a presumptive disease.  Chronic 
obstructive pulmonary disease with pulmonary fibrosis is not 
one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(d).  As the Board noted earlier, the veteran 
clarified that he was not seeking service connection for 
bronchiectasis, a presumptive pulmonary disorder.  Therefore, 
presumptive service connection for chronic obstructive 
pulmonary disease with pulmonary fibrosis under 38 C.F.R. 
§ 3.309 is not warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  In fact, the probative evidence shows that 
38 C.F.R. § 3.311 is not for application under the 
circumstances.  

The veteran contends that his chronic obstructive pulmonary 
disease with pulmonary fibrosis resulted from radiation 
exposure while stationed aboard the USS Bowditch during 
OPERATION CROSSROADS.  

The service personnel records show the veteran served aboard 
the USS Bowditch during active service.  The evidence 
includes a copy of a JOINT TASK FORCE ONE certificate showing 
the veteran participated in OPERATION CROSSROADS while 
stationed aboard the USS Bowditch.  The DTRA confirmed the 
veteran was a nuclear test participant during OPERATION 
CROSSROADS.  

Despite his participation in OPERATION CROSSROADS, chronic 
obstructive pulmonary disease with pulmonary fibrosis is not 
considered a radiogenic disease under 38 C.F.R. § 3.311 and 
he has not identified competent medical evidence establishing 
that chronic obstructive pulmonary disease with pulmonary 
fibrosis is a radiogenic disease or a disease that may be 
induced by ionizing radiation.  

At his personal hearing the veteran testified that pulmonary 
fibrosis has been recognized as a presumptive radiogenic 
disease under 57 Fed. Reg., No. 70, 12446-12447 (April 10, 
1992).  Transcript, (April 2002).  

This argument is without merit.  The citation and presumption 
referred to pertains to the Department of Justice's 
implementation of the Claims Under the Radiation Exposure 
Compensation Act.  It is not applicable to compensation 
benefits under the laws and regulations administered by VA.  
Consequently, the veteran has not provided competent medical 
evidence that establishing that chronic obstructive pulmonary 
disease with pulmonary fibrosis is a radiogenic disease or a 
disease that may be induced by ionizing radiation.  In fact, 
at his personal hearing the veteran testified that none of 
his treating physicians have expressed an opinion that any of 
the claimed disabilities are due to radiation exposure.  
Transcript, (April 2002).  Therefore, the provisions of 
38 C.F.R. § 3.311 are not for application in this case.  

In this regard, with all due respect for the sincerity of his 
views, the veteran's own opinions and statements that chronic 
obstructive pulmonary disease with pulmonary fibrosis 
resulted from in-service radiation exposure are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d), when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-
service development of chronic obstructive pulmonary disease 
with pulmonary fibrosis is due to the radiation exposure 
during active service.  This issue is medical in nature and 
requires competent medical evidence.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The record does not contain competent medical evidence of a 
link between the veteran's chronic obstructive pulmonary 
disease with pulmonary fibrosis and radiation exposure during 
active service.  As already stated, the veteran testified 
that none of his treating physicians have expressed an 
opinion that any of the claimed disabilities are due to 
radiation exposure.  Transcript, (April 2002).  

There are no probative medical opinions otherwise indicating 
a link between his chronic obstructive pulmonary disease with 
pulmonary fibrosis and military service.  In general, there 
is no medical or lay evidence, including from the veteran 
(the veteran's only contention on appeal has been that the 
disease resulted from exposure to radiation), indicating that 
the veteran's disability is otherwise related to service 
(i.e., linked to service through some manner other than 
radiation exposure).  

For these reasons and bases, and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's chronic obstructive pulmonary 
disease with pulmonary fibrosis is related to his exposure to 
radiation during service.  Based upon a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


Basal Cell Carcinoma

The Board first notes that the veteran is not entitled to 
presumptive service connection based upon 38 C.F.R. 
§ 3.309(a) or (d).  The record does not show that he has been 
diagnosed with a presumptive disease (malignant tumor) under 
section 3.309(a).  

However, even if his recurrent basal cell carcinoma is 
considered a presumptive disease under section 3.309(a), such 
disorder was not diagnosed, and did not otherwise become 
manifest, within one year after discharge.  

The veteran does not contend that he had manifested or had 
been diagnosed with basal cell carcinoma during active 
service or during the initial post-service year.  It is not 
disputed that he was diagnosed with such disease more than 
one year after separation from service.  In fact, the veteran 
testified that he first began having skin problems in 1950, 
which is more than one year following his separation from 
active service in March 1947.  Transcript, (April 2002).  

The medical evidence of record first shows a diagnosis of 
basal cell carcinoma many years after separation.  A May 1995 
statement from a private physician shows he consulted the 
veteran for a persistent keratotic lesion of the left hand.  
The physician stated this may represent a hypertrophic 
actinic keratosis rather than an early squamous cell 
carcinoma.  In August 1998 he was seen for complaints of skin 
problems.  Examination disclosed hyperkeratotic lesions from 
the forehead, right ear and left arm and the examiner 
referred him to a dermatologist for removal.  

The veteran was seen in December 1998 for consultation in 
connection with the skin lesions.  At that time, the veteran 
related a 30-year history of multiple skin cancers, including 
the nose, lip and left hand.  This would establish the 
development of post-service skin problems later than 
originally contended.  Examination showed several dozen 
papules on the sun-exposed skin of the face, ears, neck arms 
and hands.  The assessment was florid actinic keratoses, 
possible basal cell carcinoma of the left forehead and temple 
and a history of skin cancer.  A shave biopsy was taken and 
sent for histologic confirmation.  The January 1999 biopsy 
report confirmed a diagnosis of basal cell carcinoma of the 
left forehead.  

Consequently, a presumption in favor of service connection 
under the provisions of 38 C.F.R. § 3.309(a) is not 
applicable under the circumstances.  

Second, in order to be entitled to presumptive service 
connection under 38 C.F.R. § 3.309(d), the veteran must have 
been diagnosed with a presumptive disease.  Basal cell 
carcinoma is not one of the presumptive diseases listed in 
38 C.F.R. § 3.309(d).  

Therefore, presumptive service connection for basal cell 
carcinoma under 38 C.F.R. § 3.309 is not warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  The veteran contends that his recurrent basal 
cell carcinoma or skin cancer resulted from radiation 
exposure while stationed aboard the USS Bowditch.  He claimed 
he witnessed three detonations between July 1946 and August 
1946.  He contends that his skin cancer is a direct result of 
his radiation exposure.  

As already stated, the veteran's service personnel records 
show participated in OPERATION CROSSROADS while stationed 
aboard the USS Bowditch in 1946.  The DTRA confirmed he was a 
nuclear test participant during OPERATION CROSSROADS.  

The veteran testified he definitely incurred a significant 
number of rems or rads during his exposure to cause his basal 
cell carcinoma.  Transcript, (April 2002).  In this regard, 
with all due respect for the sincerity of his views, the 
veteran's own opinions and statements that recurrent basal 
cell carcinoma or skin cancer resulted from in-service 
radiation exposure are not competent evidence in this case.  

Again, while a lay person is competent to provide evidence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. at 494-
495.  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d), when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The determinative issue in this case is whether the post-
service development of basal cell carcinoma or skin cancer 
many years after service is due to the radiation exposure 
during active service.  This issue is medical in nature and 
requires competent medical evidence.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)

In April 2000 the DTRA provided a radiation dose assessment 
based on the veteran's participation in OPERATION CROSSROADS.  
The DTRA included an OPERATION CROSSROADS fact sheet 
published in 1984 by the DTRA.  The assessment contemplated 
the veteran's service aboard the USS Bowditch and his duties 
as a DUKW operator during that time period.  The total 
reconstructed external dose assessment was 0.4 (upper bound 
of 0.6 rem).  The total reconstructed dose assessment to the 
skin of the forehead was 1.5 rem.  

The most probative evidence of record on the issue, whether 
the veteran's post-service development of basal cell 
carcinoma or skin cancer is due to the radiation exposure 
during OPERATION CROSSROADS, is the June 5, 2002, medical 
opinion from the Under Secretary for Health.  A physician, 
the Chief of the Public Health and Environmental Hazards 
Office, issued the medical opinion based on all the evidence.  
She cited the ionizing radiation dose estimates for this 
veteran that were issued by the DTRA.  She also cited 
supporting medical literature.  

The physician reported that skin cancer usually has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  The physician also reported that excess 
numbers of basal cell cancers also have been reported in skin 
which received estimated doses of 9-12 rads in margins of 
irradiated areas.  The physician concluded that "in our 
opinion it is unlikely that the veteran's basal cell skin 
cancer can be attributed to exposure to ionizing radiation in 
service."  

The Under Secretary for Benefits concluded, based upon the 
findings of the Under Secretary for Health, that "[a]s a 
result of the opinion, and following review of the evidence 
in its entirely, it is our opinion that there is no 
reasonable possibility that the veteran's disability was the 
result of such exposure."  

The above medical findings and opinions are the only 
competent medical evidence addressing the issue on appeal.  

The veteran's argument that the medical opinion is inaccurate 
because it did not take into account the radiation exposure 
he sustained during the detonation of "CHARLIE" is without 
probative weight in this case.  He testified that he was 
exposed to radiation from a third nuclear test ("CHARLIE"), 
which was conducted at sea level.  He testified that he was 
about four miles from the detonation.  He testified this 
detonation occurred approximately six days after "Baker," but 
the government denied this test because it is an 
embarrassment.  Transcript, (Sept. 2000).  

In support of his claim in February 2001 he submitted a copy 
of a one-page, undated OPERATION CROSSROADS Fact Sheet, which 
is made to appear to have been published by the DTRA.  The 
Fact Sheet includes information regarding a third detonation, 
a sea-level detonation designated as "CHARLIE."  This Fact 
Sheet specifically refers to the USS Bowditch during this 
purported third detonation.  It states that the USS Bowditch 
"was late to leave the Lagoon and was 4 miles east of the 
blast and the ship became radioactive some of the personal 
aboard were also exposed."  He later testified he was 
approximately three and one-half miles from ground zero at 
the time of the detonation designated as "CHARLIE" and he was 
on deck at that time.  Transcript, (April 2002).  

In January 2003 the DTRA responded that the April 2000 
radiation dose assessment for the veteran remains current.  
The DTRA again included a copy of the final Fact Sheet 
promulgated by that agency on OPERATION CROSSROADS.  The DTRA 
also included a copy of the Fact Sheet submitted by the 
veteran.  The DTRA explained that this Fact Sheet is an 
excerpt from the veteran's book, which the veteran had 
previously provided to the DTRA.  The DTRA certified that 
this was not prepared by the DTRA or its predecessor 
agencies.  The DTRA certified that there were no atmospheric 
nuclear tests conducted at Rongerik Lagoon.  In support of 
this fact, the DTRA included copies of the official deck log 
for the USS Bowditch for August 3, 1946, which is the alleged 
day of Shot CHARLIE as contained in the Fact Sheet submitted 
by the veteran.  

Although OPERATION CROSSROADS was originally designed as a 
three-shot test, Shot CHARLIE was not conducted.  
Consequently, the veteran was not exposed to any radiation 
other than reported in the prior dose assessment.  In fact, 
the DTRA stated that the Fact Sheet submitted by the veteran 
appeared to be a counterfeit copy of the April 1984 agency-
prepared Fact Sheet on OPERATION CROSSROADS, which was later 
updated.  For these reasons, the Board finds that his 
contention that he was exposed to radiation from a third 
nuclear detonation is inconsistent with official service 
department records and is also not entitled probative value 
on the issue regarding his radiation dose assessment.  

The probative record does not contain competent medical 
evidence of a link between the veteran's post-service basal 
cell carcinoma or skin cancer and radiation exposure or any 
other incident or event of active service.  

There are no probative medical opinions otherwise indicating 
a link between his basal cell carcinoma or skin cancer and 
military service.  In general, there is no medical or lay 
evidence, including from the veteran (the veteran's only 
contention on appeal has been that the disease resulted from 
exposure to radiation), indicating that the veteran's 
disability is otherwise related to service (i.e., linked to 
service through some manner other than radiation exposure).  

For these reasons and bases, and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's basal cell carcinoma or skin 
cancer is related to his exposure to radiation during 
service.  Based upon a full review of the record, the Board 
finds that the evidence is not so evenly balanced as to 
require application of the benefit of the doubt in favor of 
the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease with pulmonary fibrosis, claimed as 
secondary to ionizing radiation exposure is denied.

Entitlement to service connection for basal cell carcinoma, 
claimed as secondary to ionizing radiation exposure, is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



